DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments that Orofino fails to teach that the defeatable seal fails in response to an increase fluid pressure, causing a fluid in the first compartment to pass through the second fluid compartment, examiner disagrees.  The claim requires that the seal fails in response to an increase in fluid pressure only (0093). Examiner disagrees with the characterization that the fluid pressure alone must ALSO be used to propel the fluid not only through the seal, but also through the second compartment and fluid outlet.  The limitation does not preclude the plunger from performing that task, only that the initial fluid pressure rupture the seal.  And thus Orofino meets the claim limitations set forth by applicant.  Regarding applicants arguments and amendments to claim 4, examiner concurs that the fluid does not simultaneously touch the sidewalls of the tubular body and the seal, and thus is objected to as being allowable.  With respect to Applicant’s arguments regarding claim 10, examiner continues to assert that Orofino as rejected below meets the claim limitations as set forth by applicant, where Orofino explains that the syringe, one the cap is removed is engageable with a hypodermic needle (0025), where the cap and syringe as illustrated in figure 8 is ready for dispensing, where the cap 41, is removed and a needle is placed on it for injection (0093-0099).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 16, and 21-24 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 2019/0282759 to Orofino (Orofino).
Regarding claim 1, Orofino teaches An injection apparatus comprising: a housing (3; 0026) with a proximate end (12) and a distal end (at 4), wherein the housing defines a fluid pathway (0021, 0023); a defeatable seal (13) fixedly positioned within the fluid pathway against an abutment (112 attaches at element 12 abutment to fixedly position the seal in the pathway; 0035) to separate an internal volume of the housing into a first compartment (8; 0050) and a second compartment (9; 0055) downstream from the first compartment; and a fluid outlet (4; 0054) at the distal end of the housing, wherein the defeatable seal (13) is configured to fail in response to an increase in fluid pressure within the first compartment (0009, 0093), causing a fluid in the first compartment to pass through the second compartment and through the fluid outlet (0093-0098).  
Regarding claim 2, Orofino teaches wherein the housing is formed from a lyophilizate (0035, 0071) compartment subassembly coaxially aligned with a fluid containment member (0051, 0068).  
Regarding claim 8, Orofino teaches further comprising: a hypodermic needle (42) coupled to the distal end of the injection apparatus at the fluid outlet (0098).  
Regarding claim 9, Orofino teaches further comprising: a piston (27) slidable engaged within the first compartment (0093), and wherein the compressive force applied to the piston causes the increase in fluid pressure within the first compartment (0093).  
Regarding claim 10, Orofino teaches injection apparatus comprising: a housing (3; 0026) with a proximate end (12) and a distal end (at 4), wherein the housing defines a fluid pathway (0021, 0023); a defeatable seal (13) fixedly positioned within the fluid pathway against an abutment (112 attaches at element 12 abutment to fixedly position the seal in the pathway; 0035) to separate an internal volume of the housing into a first compartment (8; 0050) and a second compartment (9; 0055) downstream from the first compartment; a piston (27) slidable engaged within the first compartment (0093); a diluent (s1) sealed in the first compartment between the piston and the defeatable seal (0050-0051, 0068); a fluid outlet (4) at the distal end of the housing (0054); a lyophilized (s2) substance sealed in the second compartment (0055, 0071); and a hypodermic needle (42) coupled to the fluid outlet (0098), wherein the defeatable seal is configured to fail in response to an increase in fluid pressure caused by compressive force imparted to the piston (0009, 0093), causing the diluent in the first compartment to mix with the lyophilized substance in the second compartment to form an injectate expelled from the hypodermic needle (0095, 0096).  
Regarding claim 16, Orofino teaches wherein the housing is formed from a lyophilizate compartment subassembly (9) coaxially aligned with a fluid containment (8) member and permanently secured thereto (0051, 0055, 0068, 0071).
Regarding claim 21, Orofino teaches a method for operating an injection apartus that includes a housing (3; 0026) with a proximate end (12) and a distal end (at 4), a defeatable seal (13) fixedly positioned within the fluid pathway against an abutment (112 attaches at element 12 abutment to fixedly position the seal in the pathway; 0035) wherein the defeatable seal separates the housing into a first compartment (8; 0050) and a second compartment (9; 0055) downstream from the first compartment: receiving an increase in fluid pressure within the first compartment (0009, 0093), rupturing the defeatble seal from the increase in the fluid pressure within the first compartment (0009, 0093-0098), and passing a fluid in the first compartment through the second compartment and through a fluid outlet (4; 0054) at a distal end of the housing from the increase in the fluid pressure within the first compartment (0093-0098).
Regarding claim 22, Orofino teaches herein the injection apparatus includes a piston slidably engaged within the first compartment, and wherein the method further comprises: receiving a compressive force applied to the piston to cause the increase in the fluid pressure in the first compartment (0009, 0093).  
Regarding claim 23, where Orofino teaches wherein the second compartment houses a lyophilized substance (s2; 0055, 0071), and wherein passing the fluid in the first compartment through the second compartment further comprises: mixing the fluid and the lyophilized substance (0095, 0096).  
Regarding claim 24, Orofino teaches wherein a hypodermic needle (42) is coupled to the fluid outlet (0098), and wherein the method further comprises: expelling the fluid and the lyophilized substance from the hypodermic needle (0095, 0096).
Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783